DETAILED ACTION

Status of Claims
Amendment filed February 25, 2022 is acknowledged.   
Claims 2, 4-5, 13-14, 16, and 19-22 have been cancelled by the applicant.
Claims 1, 3, 6-12, 15, 17-18, 23-25 are pending. 
Claim 17 has been withdrawn from consideration.
Claims 1 and 10 have been amended.    
Claims 1, 3, 6-12, 15, 18, 23-25 are examined below.
Claims 1, 3, 6-12, 15, 18, 23-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues:
Neither Wu nor Li teaches or fairly suggests the salient features of claim 1. The Office already acknowledged that Wu lacks the recited coating structure. See Office Action p. 15, paragraph 67, and p. 17, paragraph 73. To remedy the failings of Wu, the Office relied on Li. See e.g. id. ("Li teaches an analogous deposition of source and drain electrodes via ink jet processing (paragraph 62)"). As already discussed, Li teaches fabricating a thin film transistor (TFT) structure in which source electrode 15a and drain electrode 15b are alternately located inside each neighboring pair of well structures. See e.g., Li at [0077], [0055].  In other words, Li's disclosure contradicts the claimed feature "the light extraction layer [being formed] in the recess of each well structure without alternating between neighboring well structures," as recited by claim 1.
…
However, Wu never teaches any functional material 400. Instead, Wu teaches "a relatively transparent material 400/400a (referred as the index-matching filling material) having a refractive index similar to those of the OLED emission layer(s)/emission zone." See e.g., Wu at [0134].
As best understood, the Office asserted that the combination of Wu and Li would require replacing the functional material 111 of Li with transparent material 400 of Wu. Yet, Wu does teach that its transparent material 400 is expected to "avoid the top surface of the plateaus" where "the coating is more hydrophobic than the upper surface of the underlying layer in the recess of each well structure," as recited by claim 1. Instead, Wu discloses "liquid or gel-state index matching fluid/oil, adhesive, gel, resin, encapsulation material etc. to fill the concave area." Wu at [0128] (further discussing "solidify these index-matching filling materials by subsequent curing."). Wu does not suggest that its filling materials would avoid the plateau with hydrophobic coating and roll into the concave area. See e.g., Specification as filed at page 17, lines 7-17. In other words, even if a POSITA were to replace the functional material 111 of Li with transparent material 400 of Wu, as alleged by the Office, the Office still failed to demonstrate the combination would arrive at the claimed feature that "fluid droplets of an LEL precursor avoid the top surface of the plateaus and form, over the portion of the stack of OLED layers, the light extraction layer in the recess of each well structure without alternating between neighboring well structures," as recited by claim 1.

However, as discussed below, Li applies to Wu as a way of achieving a convex surface of index-matching material.  Nowhere in the rejection is it stated or implied that a functional material of Li equivalent or substituted for the index-matching material of Wu.  Rather, Li discloses a way of achieving a convex surface of an ink-jet printed material (e.g. the functional material 111), and the device/method of Wu is explicitly stated to be more efficient with a convex surface of an ink-jet printed material (e.g. the index-matching material 400).  Thus, it would have been obvious to one of ordinary skill in the art to utilize the hydrophobic coating of Li (which causes a convex surface of an inkjet printed material to form) in the device of Wu in order to achieve a convex surface of an inkjet printed material.  Thus, applicant’s arguments regarding the equivalence of the functional material and the index matching material, and the well structure without alternating between neighboring well structures are not relevant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 was filed after the mailing date of the Final Rejection on November 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-7, 10-12, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. of record  (US Pub. No. 2016/0268554; hereinafter “Wu”) in view of Li of record (US Pub. No. 2008/0029833).

Regarding claim 1, Wu (Figures 17a-17c) teaches an organic light-emitting diode (OLED) structure comprising:
a substrate (100);
a dielectric layer (200) on the substrate having an array of well structures, wherein each well structure includes a recess with side walls and a floor, and the well structures are separated by plateaus having a top surface (Figure 17a in an array; paragraphs 77 and 97);
a stack of OLED layers covering at least the floor of the well structure, the stack of OLED layers including at least an anode (201; paragraph 89), a cathode, and a light emissive layer between the anode and cathode (300; paragraph 61);
an underlying layer (passivation/capping layers; paragraph 61 and 320; also shown in Figure 14(g)) conformally covering the floor, side walls, and top surface of the plateau, wherein the underlying layer is provided over an uppermost layer of the stack of OLED layers or a layer over the stack of OLED layers, the underlying layer having an upper surface (Figure 14G); and
a light extraction layer (LEL) (400; Figures 17a-17c ) in the recess of each well structure and over a portion of the stack of OLED layers, wherein the portion is located above the light emissive layer, wherein the LEL is overlying and contacting the upper surface of the underlying layer (Figures 17a-17c); and
fluid droplets of an LEL precursor avoid the top surface of the plateaus (Figures 17a-17c and Figures 18a-18c; paragraph 128) and form, over the portion of the stack of OLED layers, the light extraction layer in the recess of each well structure without alternating between neighboring well structures (paragraphs 77, 97, and 128; Figure 17).

Thus, Wu is shown to teach all the limitations of claim 1 with the exception of:
a coating on the plateaus and covering and contacting the upper surface of the underlying layer and exposing the upper surface of the underlying layer in the floor and side walls of the recess of each well structure, and wherein the coating is more hydrophobic than the upper surface of the underlying layer in the recess of each well structure such that a top surface of the plateaus is more hydrophobic than a surface in the recess of each well structure.

Wu teaches that transparent material 400 is formed by depositing material via ink-jet printing (paragraphs 126 and 128).  Further, Wu teaches that surface tension of the liquid 400 may be utilized to result in a curved or non-planar layer (paragraph 129) in order to reduce optical loss, thus enhancing optical out-coupling efficiency of OLEDs.  In other words, Wu implies that achieving a convex shape of a deposited index-matching material will result in a more efficient OLED.  
Li teaches a device which a convex shape of a deposited material is realized.  Li achieves the convex shape of a deposited material by selectively printing a hydrophobic layer 100a (paragraph 77, Figure 3D) onto upper surfaces of dielectric layer 13.  The hydrophobic material prevents the ink-jet deposited material (111) from bridging adjacent areas by repelling the liquid, resulting in the convex shape of deposited material as shown in Figure 4A.   Thus, Li discloses a way to achieve the convex shape of a deposited material, which may be applied to the device of Wu in order to achieve a higher efficiency OLED. It would have been obvious to one of ordinary skill in the art to utilize the hydrophobic material 111 of Li printed only upon the tops of plateaus of Wu in order to achieve a curved or non-planar layer (lens-like surface) as disclosed by Wu, and thus achieve a higher efficiency OLED.  

Regarding claim 3, Wu in view of Li teaches the coating comprises molecules that include an imide group or an amide group (Li: paragraph 77; Official Notice is taken that a person of ordinary skill does not need to understand how the imide/amide group functions in order to actually fabricate the claimed structure.).

Regarding claim 6, Wu in view of Li teaches the coating has a thickness less than 50 nm (Li: paragraph 77 describes the coating as a monolayer.  Maboudian et al. illustrates that a monolayer of perfluorodecyltrichlorosilane, as taught by Li, is 1.4 nm: Roya Maboudian, W. Robert Ashurst, Carlo Carraro, “Self-assembled monolayers as anti-stiction coatings for MEMS: characteristics and recent developments,” Sensors and Actuators A: Physical, Volume 82, Issues 1–3, 2000, Pages 219-223, ISSN 0924-4247, https://doi.org/10.1016/S0924-4247(99)00337-4.).

Regarding claim 7, Wu in view of Li teaches the coating comprises a monolayer (Li: paragraph 77).

Regarding claim 10, Wu teaches a method for manufacturing an organic light-emitting diode (OLED) structure comprising an array of well structures, each including a recess with sidewalls and a floor, the method comprising:
an underlying layer (passivation/capping layers; paragraph 61 and 320; also shown in Figure 14(g)) that conformally covers the sidewalls and floors of the array of well structures (200) and that covers plateaus (200) that have a top surface and separate the well structures (wells between plateaus), wherein the underlying layer is provided over an uppermost layer of a stack of OLED layers or a layer over the stack of OLED layers (Figure 14g), the stack of OLED layers including at least an anode (201; paragraph 89), a cathode, and a light emissive layer between the anode and cathode (300; paragraph 61); and
depositing a light extraction layer (LEL) (400) over a portion of the stack of OLED layers by directing fluid droplets of a LEL precursor onto the upper surface of the underlying layer in the array of well structures separated by the plateaus (paragraphs 126 and 128), wherein the portion is above the light emissive layer, 
wherein the fluid droplets of the LEL precursor avoid the sop surface of the plateau (Figure 17a-c and Figure 18a-c) and accumulate over the portion of the stack of OLED layers to form the LEL in the recess of each well structure without alternating between neighboring well structures (paragraph 128; Figures 17a-c and Figures 18a-c).

Thus, Wu is shown to teach all the limitations of claim 10 with the exception of:
selectively depositing a hydrophobic coating onto an upper surface of [the] underlying layer such that the hydrophobic coating covers the underlying layer over the plateaus and exposes the underlying layer over the sidewalls and floors; and wherein the plateaus are more hydrophobic than the sidewalls and floors of the well structures such that the fluid droplets of the LEL precursor are guided into floors of the well structures below the top surface of the plateaus.

Wu teaches that transparent material 400 is formed by depositing material via ink-jet printing (paragraphs 126 and 128).  Further, Wu teaches that surface tension of the liquid 400 may be utilized to result in a curved or non-planar layer (paragraph 129) in order to reduce optical loss, thus enhancing optical out-coupling efficiency of OLEDs.  In other words, Wu implies that achieving a convex shape of a deposited index-matching material will result in a more efficient OLED.  
Li teaches a device which a convex shape of a deposited material is realized.  Li achieves the convex shape of a deposited material by selectively printing a hydrophobic layer 100a (paragraph 77, Figure 3D) onto upper surfaces of dielectric layer 13.  The hydrophobic material prevents the ink-jet deposited material (111) from bridging adjacent areas by repelling the liquid, resulting in the convex shape of deposited material as shown in Figure 4A.   Thus, Li discloses a way to achieve the convex shape of a deposited material, which may be applied to the device of Wu in order to achieve a higher efficiency OLED. It would have been obvious to one of ordinary skill in the art to utilize the hydrophobic material 111 of Li printed only upon the tops of plateaus of Wu in order to achieve a curved or non-planar layer (lens-like surface) as disclosed by Wu, and thus achieve a higher efficiency OLED.  

Regarding claim 11, Wu in view of Li teaches after depositing the LEL precursor, using an air blade to break connections of the LEL precursor between adjacent well structures (Official Notice is taken that air blades in the form of fans are commonly used to move liquid to a desired location).

Regarding claim 12, Wu in view of Li teaches delivering a layer of a fluid precursor of a light extraction layer (LEL) (Wu: 400; paragraphs 126 and 128) over a stack of OLED layers that are formed on an array of wells separated by plateau areas so as to at least partially fill the wells;
scanning the air blade across the stack of OLED layers to break connections of the fluid precursor between adjacent wells (Official Notice is taken that air blades are in the form of fans are commonly used to move liquid to a desired location); and
curing the fluid precursor to form solidified LEL material in the wells (Wu: paragraph 128).

Regarding claim 15, Wu in view of Li teaches depositing the hydrophobic coating comprises a stamping process and/or a wheel drum transfer process (Li: Figure 3D; paragraph 137).

Regarding claim 18, Wu in view of Li teaches directing fluid droplets of LEL precursor comprises droplet ejection printing from a nozzle of a printhead that scans laterally across the array of well structures (Wu: paragraph 128).

Regarding claim 23, Wu in view of Li teaches the underlying layer (Wu: 320) is provided over a transparent electrode (300; paragraph 61).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li as applied to claim 1 above, and further in view of Choi et al. of record (US Pub. No. 2014/0024180; hereinafter “Choi”).

Regarding claim 8, Wu in view of Li teaches the structure of claim 1, but does not explicitly teach the underlying layer is a UV-blocking layer disposed between the stack of OLED layers and the light extraction layer.  Wu teaches the underlying layer 320 (Figure 14g) is a passivation layer, but gives no details about the passivation layer.

Choi teaches an analogous device in which Si3N4 is utilized as a passivation layer above the OLED in order to protect the OLED from moisture (paragraph 49).  It would have been obvious to one of ordinary skill in the art to utilize Si3N4 as taught by Choi as the passivation layer of Wu in order to add moisture protection to the device.  Further, it is well known in the art that Si3N4, unless it is particularly processed, is opaque to UV light (see Lee (US 6,924,241)).  As utilized, underlying layer 320 would exist between OLED layers (201 and 300) and LEL layer (400).

Regarding claim 9, Wu in view of Li and Choi teaches wherein the UV-blocking layer (Wu: 320) extends between the stack of OLED layers (201 and 300) and the coating (Li: 100a applied to the top layer 320 of Wu).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li, as applied to claims 1 and 10 above, respectively, and further in view of Li et al. (US Pub. No. 2017/0044327; hereinafter “Feist”, the second named inventor). 

Regarding claim 24, Wu in view of Li teaches the structure of claim 1, but does not explicitly teach wherein filler ink of index matching material, in multiple steps and with consecutively lower refraction index than a previous step, forms the light extraction layer characterized by a gradient of optical index inside each well structure.

The expression “filler ink of index matching material, in multiple steps and with consecutively lower refraction index than a previous step” is/are taken to be a product by process limitation and is given no patentable weight.   Product by process claims are directed to the product per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious patent produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Feist teaches an analogous device in which gradient index (GRIN) lenses are utilized in an array of LEDs (paragraph 72) in order to allow for control over the propagation direction of light (paragraph 96). Thus, it would have been obvious to use the UV curable encapsulant as taught by Feist in the device as the UV curable LEL layer of Wu (400) in order to additionally control the direction of light, thus providing more control over the output of the device.

Regarding claim 25, Wu in view of Li teaches the structure of claim 10, but does not explicitly teach wherein the fluid droplets of the LEL precursor, directed in multiple steps and with consecutively lower refraction index than a previous step, form the LEL characterized by a gradient of optical index inside each well structure.

However, Feist teaches an analogous device in which GRIN lenses are used in an LED array in order to control the propagation of the direction of light (paragraphs 72 and 96).  It would have been obvious to use the UV curable encapsulant, with gradually decreasing refractive index, as taught by Feist in the device as the UV curable LEL layer of Wu (400) in order to additionally control the direction of light, thus providing more control over the output of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817